 

Case dlgccr 00 oO LAK Document

50 Fi 08/10/20 Page
80-LAK Document 48 Fed 07/15/20 J

 

le
250 WEST 55TH STREET MORRISON & FOERSTER LLP
MORRISON | FOERSTER NEW YORK, NY 10019-9601 BEIJING, BERLIN, BOSTON,
BRUSSELS, DENVER, HONG KONG,
TELEPHONE: 212.468.8000 LONDON, LOS ANGELES, NEW YORK,
. ~ — NORTHERN VIRGINIA, PALO ALTO,
FACSIMILE: 212.468.7900 SAN DIEGO, SAN FRANCISCO, SHANGHAI
SINGAPORE, TOKYO, WASHINGTON, D.C.
WWW.MOFO.COM
July 15, 2020 Writer’s Direct Contact
+1 (212) 468.8049
CCohen@mofo.com

VIA ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
United States Courthouse

500 Pearl Street

New York, NY 10005

Re: United States v. Sylvia Ash, |9-cr-780 (LAK)

Dear Judge Kaplan:

We represent Ms. Sylvia Ash in the above captioned matter. We respectfully request that the
Court modify the terms of Ms. Ash’s bond by substituting property owned by Carolie Realty
Corporation, of which Ms. Ash is the sole shareholder, for the collateral currently securing
her bond. The government, by Assistant United States Attorneys Dan Richenthal and Eli
Mark, and the United States District Court Pretrial Services Office for the Southern District
of New York, by Lea Harmon to whom Ms. Ash reports, consent to this request.

On October 15, 2019, as one condition of her pre-trial release on bail, Ms. Ash pledged her
residence in Brooklyn as collateral to secure a bond of $500,000, co-signed by three
financially responsible persons [ECF No. 5]. On December 16, 2019, Your Honor granted
Ms. Ash’s request to modify her bail conditions to remove her GPS monitoring bracelet and
to increase the secured bond amount to $750,000 and have four financially responsible
persons co-sign the bond [ECF No. 22]. Ms. Ash does not request that any of these
conditions be modified. Rather, Ms. Ash requests permission to substitute as collateral
securing the bond her residence in Brooklyn with another a property located in Brooklyn
owned by Carolie Realty Corp. of which Ms. Ash is the sole shareholder. Ms. Ash seeks to
substitute the collateral securing her bond in order to obtain a loan secured by her Brooklyn
residence, the proceeds of which will be used, in part, to pay Ms. Ash’s defense costs in
connection with this matter. Ms. Ash further respectfully requests that should her substitute
collateral request be granted, the Court also grant her permission to take any actions
necessary, upon the signing of a new bond substituting the collateral securing that bond as

ny-1948621

 
 

1;19-cr-00780-LAK. Document 50 Eiled 08/10/20 Page 2 of 2
ete TIS OOVBO-LAK Document 48 Filed 07/15/20 Page 2012

MORRISON | FOERSTER
The Honorable Lewis A. Kaplan

July 15, 2020
Page Two

described above, to have any confessions of judgment filed in connection with the previous
secured bond be dismissed, removed, or otherwise disposed of.

 

Ms. Ash agrees, should the Court permit the above requested modification, to take any other
steps necessary to secure the substituted collateral including by a confession of judgment and
further agrees that, during the pendency of this matter, not to sell, dispose of, alter the
ownership or structure of, take out a loan on, or otherwise dilute or encumber her ownership
of Carolie Realty Corp., which owns the property proposed to serve as substituted collateral
to secure her bond.

Based on the foregoing, we respectfully request that the Court grant Ms. Ash’s request to
substitute the collateral securing her $750,000 bond and to have any confessions of judgment
that reflect that her bond is secured by her residence in Brooklyn be dismissed, removed, or
otherwise disposed of.

Respectfully submitted,
/\

‘\
V

Carrie H. Cohen

cc by ECF: ASUAs Daniel Richenthal and Eli Mark

gio) 2020

ny-1948621

 
